DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they contain new matter.  See par. 3 below.  
Specification
The amendment filed 8/16/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  
In amended Fig. 1:  First, 102a-d are shown as cylindrical shapes, which are absent from original Fig. 1.  Second, the component labeled 103 lacks the grating shown in 103 of original Fig. 1.  
In amended Fig. 2:  First, 202a-d are shown as cylindrical shapes, which are absent from original Fig. 2.  Second, the component labeled 203 lacks the grating shown in 103 of original Fig. 2.  
In amended Fig. 3a:  202a is shown as a cylindrical shape, which is absent from original Figure 3a.  
In amended Fig. 4c:  The component labeled 500 shows details not present in original Figure 4c, where 500 is simply shown as a solid circle.  In addition, triangular 
In amended Fig. 5a:  The cylindrical shapes at the connection points between 702 and 703a-c are absent from original Fig. 5a.  
In amended Fig. 6b:  The shapes of 803, 805, & 806 differ from the shapes of these components in original Fig. 6b.  
In amended Fig. 7a:  The triangular shape formed by 905 & 906 differs from the triangular shape formed by 905 & 906 in original Fig. 7a.  
In amended Fig. 8a, the shape of each of 1000 & 1001 differs from the shapes of the 1000 & 1001 in original Fig. 8a.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morter (6264349).  

    PNG
    media_image1.png
    172
    721
    media_image1.png
    Greyscale

Regarding claim 2, Morter teaches a gravity-lock height-adjustable shelving and object hanging system comprising: at least one rod (12) for substantially vertical installation, said rod having an outer diameter A (Fig. 2); at least one slider (B in Fig. 3 Annotated) comprising a bore 
Regarding claim 3, Morter teaches an appendage (C) selected from the group consisting of a rod (C), a triangular support, a rectangular support, a pair of rods, a receptacle, and a convex support structure.
Regarding claim 4, Morter teaches a system (Fig. 1) in the form of a shelving unit,1 wherein said appendage (C) leans against (Figs. 3-3c) a vertical support (12).  
Claim(s) 2-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Celli (4953715).  
Regarding claim 2, Celli teaches a gravity-lock height-adjustable shelving and object hanging system comprising: at least one rod (4) for substantially vertical installation, said rod having an outer diameter A (Fig. 4); at least one slider (14) comprising a bore (Fig. 4) therethrough, said bore comprising an inner diameter slightly greater than A (Fig. 4), such that said bore through said slider accommodates passage of said rod through said slider (Fig. 4), and 
Regarding claim 3, Celli teaches an appendage (10) selected from the group consisting of a rod (10), a triangular support, a rectangular support, a pair of rods, a receptacle, and a convex support structure.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hong (6550730).  
Regarding claims 5-6, Hong teaches a kit or a gravity-lock, height-adjustable shelving, object support and hanging system comprising at least one rod/vertical support element (1) for substantially vertical installation, said rod having an outer diameter A (Fig. 3); at least one support structure (5) comprising at least one gravity-lock slider (51) comprising a bore therethrough (Fig. 1a), said bore comprising an inner diameter slightly greater than A (Fig. 1b), such that said bore through said slider accommodates passage of said rod through said slider (Fig. 1b); and at least one appendage (6) attached or attachable to said slider, wherein said appendage extends substantially horizontally from the point of attachment to said slider (Fig. 1b).   
Regarding claim 5, Hong teaches a method of making an apparatus comprising providing at least one vertical support element (1); providing at least one support structure (5) comprising at least one gravity-lock slider (51); and providing at least one appendage (6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cotexunion (FR1400530) in view of Celli (4953715).  
Regarding claims 2-3, Cotexunion teach(es) the structure substantially as claimed, including a shelving unit (Fig. 1) comprising at least one rod (1-2) for substantially vertical installation, said rod having an outer diameter A; support means (9-10 & 14-15); and at least one appendage (3-6) attached or attachable to said support means, wherein said appendage extends substantially horizontally from the point of attachment to said support means; but fail(s) to teach a slider that bites against the rod under the effect of gravity.  However, Celli teaches support means (14) comprising a slider (14) that bites against a rod (4) under the effect of gravity (Fig. 4).  It would have been obvious to one of ordinary skill in the art to substitute support means, as taught by Celli, for the support means of Cotexunion, in order to selectively secure the appendage to the rods while allowing adjustment of the height thereof.  
Regarding claim 4, Cotexunion as modified teaches a gravity-lock height-adjustable shelving and object hanging system that is the form of a shelving unit (Fig. 1 of Cotexunion), and wherein said appendage leans against a vertical support (see above).  
Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive.  
In response to applicant’s argument that Hong fails to teach a “gravity-lock slider” (Remarks at 5-6), the term “gravity-lock” is not an art-recognized term denoting any particular component or set of components.  Nor is the term specifically redefined in the written description to carry the definition applicant assigns to it in the Remarks.  Since the structure of Hong uses gravity to its advantage in some fashion (albeit via the use of wedges), Hong’s slider can therefore be reasonably characterized as a “gravity-lock slider.”  Moreover, even assuming arguendo that Hong did not teach a “gravity-lock slider,” claims 5-6 still would not be allowable because Morter also teaches at least one vertical support element (12) having an outer diameter A; at least one support structure (14) comprising at least one gravity-lock slider (B) comprising a bore (20) therethrough, said bore comprising an inner diameter slightly greater than A (Fig. 3), such that said bore through said slider accommodates passage of said rod through said slider (Figs. 3-3a); and at least one appendage (C) attached or attachable to said slider, wherein said appendage extends substantially horizontally from the point of attachment to said slider (Fig. 3); as well as a method of making an apparatus comprising providing at least one vertical support element (12); providing at least one support structure (14) comprising at least one gravity-lock slider (B); and providing at least one appendage (C).  Furthermore, Celli also teaches at least one vertical support element (4) having an outer diameter A (Fig. 4); at least one support structure (10, 12, 14) comprising at least one gravity-lock slider (14) comprising a bore (Fig. 4) therethrough, said bore comprising an inner diameter slightly greater than A (Fig. 4), such that said bore through said slider accommodates passage of said rod through said slider (Fig. 4); and at least one appendage (10) attached or attachable to said slider, wherein said appendage extends substantially horizontally from the point of attachment to said slider (Fig. 4); as well as a method of making an apparatus comprising providing at least one vertical support element (4); providing .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W ING whose telephone number is (571)272-6536.  The examiner can normally be reached on M-F 8:30 a.m. - 5 p.m.. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/MATTHEW W ING/Primary Examiner, Art Unit 3637


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that “shelf” is commonly defined to mean “a thin flat usually long and narrow piece of material . . . fastened horizontally . . . at a distance from the floor to hold objects.”  Since Morter’s appendage (C) is “a thin flat usually long and narrow piece of material . . . fastened horizontally . . . at a distance from the floor to hold objects,” the examiner submits that C of Morter can therefore be characterized as a “shelf,” and the system of which this appendage is a part can likewise be characterized as a “shelving unit.”